HAIRE, Chief Judge.
Defendant Pete Adalmo Dominguez has appealed from a judgment of conviction entered on his plea of guilty to possession of heroin and sentence of 6 to 7 years imposed as a result of such conviction. The issue raised on appeal is discussed and disposed of in our opinion in a companion case, State v. Dominguez, 16 Ariz.App. 592, 494 P.2d 1337 (1972) filed contemporaneously with this opinion. For the reasons stated in said opinion, the judgment of conviction and the sentence entered by the trial court are affirmed.
EUBANK, J., and GERALD J. STRICK, Superior Court Judge, concur.
NOTE: Judge EINO M. JACOBSON, having requested that he be relieved from consideration of this matter, Superior Court Judge GERALD J. STRICK was called to sit in his stead and participate in the determination of this decision.